Citation Nr: 1415218	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  09-27 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether termination of nonservice-connected death pension benefits effective November 1, 2010, was proper.

2.  Entitlement to a disability rating in excess of 40 percent for a back disability, diagnosed as degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for a bladder disability as secondary to service-connected back disability.

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to dependency and indemnity compensation benefits, including service connection for cause of death.

[The issue of entitlement to a waiver of indebtedness in the calculated amount of $8,012.00, to include the validity of the debt, will be address in a separate decision].
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1967 to December 1970.  Unfortunately, the Veteran died in October 2009.

This is a substitution case, as the Veteran died in October 2009.  The RO has certified the substitution  of the appellant for the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the issues on appeal also relate to an April 2011 decision by the VA Debt Management Center, in St. Paul, Minnesota, with respect to termination of nonservice-connected death pension benefits.  The case was transferred to the Pension Management Center in Milwaukee, Wisconsin, which, upon consideration of the Appellant's Notice of Disagreement, issued a Statement of the Case (SOC) and, after Appellant filed a substantive appeal, a Supplemental Statement of the Case (SSOC) readjudicating the nonservice-connected death pension benefit claim.  The SOC and SSOC both confirmed the April 2011 termination effective November 2010.  

The case has been transferred back to the RO in Nashville, Tennessee, and the issue of termination is properly before the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) ("the Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision").

Prior to his untimely death, the Veteran filed a claim for rating in excess of 40 percent for his service-connected back disability, to include evaluation of a bladder condition that he asserted was caused by his back disability, for service-connection for a bilateral hip disability, to include as secondary to the back disability, and for service-connection for sleep apnea.  The 40 percent evaluation of the back disability was continued by and all of the service connection claims were denied in a rating decision in June 2008 and the Veteran appealed all claims except for the sleep apnea claim.  The appeal was still pending at the Veteran's death.  His widow, Appellant, filed claims of entitlement to nonservice-connected death pension benefits, entitlement to an allowance for aid and attendance, entitlement to service-connection for cause of death, and entitlement to accrued benefits in November 2009.  Appellant has been substituted for the Veteran with respect to the increased rating claim pursuant to 38 U.S.C. § 5121A.  See February 2014 VA Notice of Substitution.  

Because the Veteran's bladder disability was a neurological abnormality associated with the back disability, the Board has jurisdiction of that claim in connection with the claim for an evaluation greater than 40 percent for a back disability.  For clarity of analysis, the Board has re-characterized the issues on appeal to include a separate claim of entitlement to service connection for a bladder disability, to include as secondary to the Veteran's back disability.

Also, the RO should note that Appellant was substituted for the Veteran with respect to the claims pending at the Veteran's death, which included a claim of entitlement to service connection for a bilateral hip disability.  See, e.g., February 2014 VA Notice Letter (noting appeal pending at time of Veteran's death and stating "we have substituted you for the purpose of processing his appeal to completion").  The June 2008 rating decision now on appeal denied that claim.  After the Veteran submitted additional evidence in support of the claim, the RO undertook further development of the claim.  Unfortunately, before an examination could be completed, the Veteran died.  Though the Board notes the RO denied an accrued benefits claim of entitlement to service connection for a bilateral hip disability in August 2010, the RO has not adjudicated or taken any other action with respect to the substitution claim continuing the original appeal of that issue.  Because there is no rating decision or statement of the case with respect to the substitution claim involving the bilateral hip disability, the Board does not have jurisdiction of the issue at this time.  The RO should resolve the pending claim and notify Appellant of her right to appeal any adverse determination.

For Appellant's understanding, as noted above, the Board notes that her dispute regarding the validity of a debt and request for a waiver of debt due to an overpayment of benefits is the subject of a separate decision by the Board.

In evaluating this case, the Board has reviewed the physical claims file and the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to Dependency and Indemnity Compensation benefits, including service connection for cause of death, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's reported total family income, less excludable expenses, substantially exceeded the maximum rate of pension (with an aid and attendance allowance) payable for a surviving spouse without dependents as of November 1, 2010.

2.  The Veteran did not have unfavorable ankylosis of the thoracolumbar or entire spine or incapacitating episodes due to intervertebral disc syndrome (IVDS).

3.  The Veteran did not suffer radiculopathy of his lower extremities or other orthopedic or neurological symptoms (other than the bladder disability separately addressed) associated with his back disability.

4.  It is at least as likely as not that the Veteran's bladder disability was caused by or related to his service-connected back disability.


CONCLUSIONS OF LAW

1.  As the appellant's income exceeds the applicable maximum annual pension rate, termination of VA death pension benefits, effective from November 1, 2010, was proper.  38 U.S.C.A. §§ 1502, 1503, 1521, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2013).

2.  The criteria for a rating higher than 40 percent for a back disability, specifically degenerative disc disease of the lumbar spine, have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243, General Rating Formula for Diseases and Injuries of the Spine (2013).

3.  The criteria for service connection for a bladder disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Entitlement to Nonservice-Connected Death Pension Benefits

Appellant has consistently contested the validity of the debt calculated by the RO resulting from an overpayment of nonservice-connected benefits.  That issue, as noted in the introduction, is the subject of a separate Board decision and will not further be discussed here.

Appellant has also appealed the termination, effective November 1, 2010, of nonservice-connected death pension benefits granted effective October 22, 2009, the date of the death of her spouse, the Veteran.  Evidence establishing the Veteran's length of service and appellant's status as the Veteran's spouse eligible to receive benefits are of record, so those basic eligibility criteria have been satisfied.  See, e.g., December 1970 DD214 (documenting over three years of active service during a time of war); September 1971 Marriage Certificate); see also 38 C.F.R §§ 3.3, 3.50.  The dispositive issue, therefore, is Appellant's income.

Nonservice-connnected death pension benefits are benefits payable to a surviving spouse or child of a veteran because of the nonservice-connected death of that veteran.  Entitlement to payment of nonservice-connected pension benefits is based on income received from all sources, including other family members, except for types of income that are specifically excluded.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.271, 3.272.  The amount of pension actually received is the difference between the recipient's countable income and the maximum annual rate permitted by VA, given the recipient's circumstances.  38 U.S.C.A. § 1503.  A pension benefit will be reduced by the amount of the claimant's annual household income.  See 38 U.S.C.A. § 1521.  Pension is not payable if the recipient's countable annual income exceeds the maximum limitation, given the recipient's circumstances as set forth in the legislation.

Appellant has not disputed the calculation of her gross income, including Social Security benefits for herself of $687.00 per month, Social Security benefits as a widowed spouse of the Veteran of $812.00 per month, and a retirement pension of $827.00 per month.  See November 2009 VA Form 21-534 (listing her own Social Security benefits of $687.00 per month); see also September 2010 VA Report of General Information (documenting Appellant's notification of additional income); April 2010 Standard RSDI Payment History (documenting $687.00 per month payments from November 2009 through March 2010); January 2011 SSA Benefits Letter (indicating gross benefits of $687.70 and medical insurance monthly premiums of $111.40 for a net payment of $576.00 per month).  

In short, Appellant's gross annual income for 2010 for VA purposes was $27,906.00, including $8,244.00 in Social Security benefits of her own, $9,744.00 in Social Security benefits as a surviving spouse, and $9,924.00 of other retirement income.

Appellant's annualized medical expenses were not more than $8,500.00 for 2010, an amount established by the evidence of record.  See, e.g., September 2010 VA Form 21-0829 (listing medical expenses); November 2010 VA Form 21-8416 (Medical Expense Report with attachments); November 2010 VA Form 21-8416 (additional Medical Expense Report); January 2011 VA Form 21-8416 (Medical Expense Report); January 2011 VA Form 21-8416 (additional Medical Expense Report); see also September 2012 SOC (including calculation of medical expenses); September 2012 Administrative Decision (attaching calculations of medical expenses).  Deducting Appellant's demonstrated medical expenses from her total countable income ($27,906.00 - $8,500.00) results in roughly $19,000.00 in gross annual income for VA purposes as of November 2010.  (The Board has rounded countable income down and deductible expenses up to ensure every benefit of the doubt is provided to Appellant in calculating her annualized income.  See, e.g., Gilbert, 1 Vet. App. at 53-56.)

Appellant also incurred burial expenses of $12,421.27 that were incurred in October 2009.  Such expenses were deductible from Appellant's annualized income for the 12-month period ending October 31, 2010.  See 38 C.F.R. § 3.272(h) (providing for exclusion of burial expenses from computed income, but burial expenses "may be deducted for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage.").  Pursuant to applicable regulations, the Veteran's burial expenses were no longer deductible from income beginning November 1, 2010.  Id.  Prior to that, the burial expenses were deductible and that is why Appellant was eligible for and was paid nonservice-connected death pension benefits from November 2009 through October 2010.  Therefore, as of November 1, 2010, there were no burial expenses to reduce Appellant's annualized income of roughly $19,000.00.

The rates of pension benefits for the relevant time period were published in tabular form in Appendix B of Veterans Benefits Administration Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21 (2013).  The maximum annual pension rate is adjusted from year to year.  Effective December 1, 2009, the maximum annual pension rate for a surviving spouse without dependent children but eligible for an aid and attendance allowance was $12,681.  The rate remained the same effective December 1, 2010.  Because Appellant's annualized income (less deductible expenses) of roughly $19,000.00 exceeded, as of November 1, 2010, the maximum income limit established pursuant to 38 U.S.C.A. § 1541, Appellant was no longer eligible for nonservice-connected death pension benefits on that date.  Termination of those benefits as of November 1, 2010, was mandated by law.  See, e.g., 38 C.F.R. §§ 3.3(b)(3)(iv), 3.23(b), 3.271, 3.272, and 3.273(b)(2).  Notably, the record does not suggest that Appellant's income has decreased since November 2010 or that her medical expenses have increased sufficiently to cover the more than $6,000.00 gap between her countable income and the applicable maximum annual pension rate.

The Board understands that the above is confusing.  Simply stated, the widow's income was well above the maximum income limit (by nearly a factor of three) for a pension. 

The RO sent Appellant a letter indicating that it was proposing to terminate the Veteran's payments effective November 1, 2010 as, based on her report of additional income in September 2010 and verification of that report, her income exceeded the eligibility thresholds.  See November 2010 VA 21-0820 (documenting call from Appellant confirming receipt of termination letter).  Appellant did submit additional information and documentation regarding medical expenses; however, that information has been incorporated into the calculations set forth above.  So, even with the additional information, Appellant's annualized income well exceeded the eligibility threshold and termination of benefits was mandated by law.  Appellant has not disputed these calculations nor asserted that she has at least $6,000.00 of additional deductible expenses that were not included in the calculations.  See e.g., November 2012 VA Form 9 (referring to medical expenses in September 2010 that were included in the above calculations and in the RO's calculations).

In short, a surviving spouse without dependents cannot receive death pension benefits if her income exceeds the specified annual level.  Because Appellant's income (even with the subtraction of medical expenses) exceeds the statutory limit beginning November 1, 2010 to the present, she is not entitled to VA nonservice-connected death pension benefits.  38 C.F.R. §§ 3.271, 3.272, 3.273 (2013).

To the extent Appellant is raising an argument couched in equity, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

Higher Rating for Service-Connected Back Disability

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's back disability, which has been diagnosed as degenerative disc disease, is rated based on limitation of motion under 38 C.F.R. § 4.71a , Diagnostic Code 5243.  All diseases and injuries of the spine other than intervertebral disc syndrome, however, are to be evaluated under the general rating formula for diseases and injuries of the spine (general rating formula).  Intervertebral disc syndrome is to be rated either under the general rating formula or under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the general rating formula, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  The only higher schedular ratings under the general rating formula are 50 percent for unfavorable ankylosis of the entire thoracolumbar spine and 100 percent for ankylosis of the entire spine.  In addition, the only higher schedular rating available under the formula for rating intervertebral disc syndrome based on incapacitating episodes is a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note 1 to the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Neither unfavorable ankylosis of the entire thoracolumbar spine nor ankylosis of the entire spine is documented in private treatment records, VA treatment records, or VA examination reports.  While the Veteran's treating physician indicated that the Veteran had decreasing mobility as a result of his back disability, the physician did not indicate that there was complete immobilization of either the thoracolumbar spine or of the entire spine.  See September 2009 Letter from Dr. J.C. (noting progression of degenerative disc disease and opining that, combined with his increasing weight, "This has lead [sic] to decreasing mobility due to back pain."); see also September 2008 Letter from Dr. J.C. (documenting decrease in mobility due to back disability, but not documenting or diagnosing ankylosis of the spine).

The most recent VA examination conducted for the purpose of evaluating the Veteran's spine condition specifically found that, while the Veteran did have decreased motion, he did not have ankylosis of the entire thoracolumbar spine or ankylosis of the entire spine.  See April 2008 Report on VA Examination (documenting "decreased motion", but stating "No" in response to questions of whether there was ankylosis of the cervical spine or of the thoracolumbar spine).  The VA examiner found the Veteran had range of motion of the thoracolumbar spine from 0 to 40 degrees with respect to flexion (with pain beginning at 20 degrees) and from 0 to 20 degrees with respect to extension (with pain beginning at 10 degrees).  See April 2008 Report on VA Examination (evaluating both active and passive motion, as well as pain on repetitive use).  Likewise, the VA examiner also found range of motion from 0 to 20 degrees with respect to lateral flexion and rotation.  Id.  In short, while the VA examiner found decreased range of motion, the Veteran had demonstrated range of motion of the thoracolumbar spine.  

The VA examiner's report is highly probative evidence against a finding of ankylosis of either the thoracolumbar spine or the entire spine.  Moreover, the VA examiner's 2008 opinion is supported by both the private opinions letters and a prior VA examination.  See November 2004 VA Report on Examination (documenting limited motion and right radiculopathy but not ankylosis of either the thoracolumbar or entire spine).

The available treatment records, both private and VA, do not otherwise provide probative medical evidence in support of a finding that the Veteran had unfavorable ankylosis of the entire thoracolumbar spine or ankylosis of the entire spine.  The Board finds that the weight of the evidence is decidedly against a finding that the Veteran had unfavorable ankylosis of the entire thoracolumbar spine or ankylosis of the entire spine.

In addition, the VA examiner specifically noted that the Veteran had not had any incapacitating episodes as defined in the applicable regulation within the past 12 months.  See April 2008 Report on VA Examination.  Moreover, the record does not contain, nor has the Appellant offered, any evidence that the Veteran had incapacitating episodes as defined in the applicable regulation.  While there is some indication in the record that the Veteran was constrained to a bed during his final illness, the evidence does not indicate that a physician had prescribed bed rest for intervertebral disc syndrome or symptoms of his back disability.  The Veteran's treating physician specifically referred in his opinion letters to decreased mobility, but not to immobility or to prescribed bed rest.  See September 2009 Letter from Dr. J.C.; see also September 2008 Letter from Dr. J.C..

As there was no indication of ankylosis of the thoracolumbar spine or the entire spine and no evidence of intervertebral disc syndrome or incapacitating episodes as defined in the applicable regulation throughout the appeal period, a rating higher than 40 percent is not warranted for the Veteran's thoracolumbar spine disability.

In addition, as a general matter, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).

In this case, however, the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis or incapacitating episodes.  The Court has indicated that the cited regulations are not for application in these circumstances.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Additionally, the VA examiner specifically noted that the Veteran had some range of motion of his thoracolumbar spine without pain.  See April 2008 Report on VA Examination (noting flexion range of motion to 20 degrees before pain began and extension to 10 degrees before pain began).  Therefore, the Board will not further consider the DeLuca factors on this appeal.

In addition, Note 1 to the general rating formula provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic code.  Bladder impairments are addressed in the section below regarding entitlement to service connection for a bladder disability secondary to the Veteran's back disability.  Otherwise, there have, however, been no such associated objective neurologic abnormalities during the appeal period. 

The Board notes that the Veteran had a 10 percent evaluation for neurological residuals of the left lower extremity which was proposed to be reduced in a July 2009 rating decision.  Based on medical evidence of record at that time, the evaluation was later reduced to 0 percent effective January 1, 2010.  Unfortunately, the Veteran died in October 2009.  The reduced rating never took effect.  In addition, the Veteran was service-connected, with a 0 percent evaluation, for neurological residuals of the right lower extremity.  Therefore, for purposes of this claim, the Board will consider whether an evaluation higher than 10 percent is warranted for neurological residuals of the lower extremities.

While the Veteran's private physician discussed various symptoms, including the neurogenic bladder, caused by the back disability, the private physician did not mention radiculopathy or any other neurological symptoms of the lower extremities in his opinion letters.  See September 2009 Letter from Dr. J.C. (listing "other conditions which contribute to the patient's disability", including "venous insufficiency", but not discussing radiculopathy, decreased sensation, or other neurological symptoms of the upper or lower extremities); see also September 2008 Letter from Dr. J.C. (failing to mention any neurological symptoms of the upper or lower extremities).  The opinion letters from the private physician simply do not contain probative evidence that would support a finding of compensable neurological residuals in either the left or right lower extremities.  Likewise, the treatment records from that time do not contain evidence suggesting neurological symptoms relating to the back disability that would warrant a rating higher than the 10 percent.  See, e.g., July 2009 Progress Note by Dr. J.C. (listing under "Impressions" various conditions, including "[v]enous insufficiency of the lower extremities with stasis changes", but not including neurological symptoms such as radiculopathy, sensory losses, or the like); March 2009 Progress Note by Dr. J.C. (listing current medical problems and impressions, but not including neurological symptoms).

The neurological symptoms of the Veteran's back disability were addressed in the report on the most recent VA examination.  The examiner noted no abnormalities with respect to his detailed motor exam, his detailed sensory exam, and his detailed reflex exam of the Veteran's upper and lower extremities.  See April 2008 Report on VA Examination (noting normal results for multiple tests each of arms, legs, hands, feet, fingers, and toes).  The symptoms of the Veteran's back condition identified by the VA examiner were pain, weakness, and fatigue.  Id.   The test for Lasegue's sign was negative.  Id.  The weight of the evidence thus reflects no associated objective neurologic abnormalities, aside from neurogenic bladder as discussed below, warranting a separate rating under Note 1 to the general rating formula.  No compensable rating for orthopedic or neurological symptoms associated with the back disability are warranted in addition to the 40 percent evaluation already assigned for the back disability and the 10 percent evaluation in effect during all relevant times for radiculopathy of the left lower extremity.

To the extent that the examination findings conflict with the Veteran's and Appellant's statements, the Board finds that the specific findings of the trained health care professionals who conducted these examinations are of greater probative weight than the more general lay statements of the Veteran.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms related to his back disability did not more nearly approximate the criteria for a rating higher than 40 percent at any time during the appeal period.  The benefit-of-the-doubt doctrine is not for application and the claim for an increased rating for a back disability must be denied.  See Gilbert, 1 Vet. App. 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Additional Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The record does not establish that the rating criteria are inadequate for rating the Veteran's back disability.  According to the regulations, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  The evidence of this case does not show an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

As discussed above, the symptoms of the Veteran's back disability consist primarily of limitations on motion and activities as well as pain, weakness, and fatigue.  The Veteran's symptoms of limitation of motion and activities caused by pain, weakness, and fatigue are specifically contemplated by the general rating formula and have been addressed in evaluating the back disability.  As a result, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for a back disability, is not warranted.  38 C.F.R. § 3.321(b)(1).
Service-connection for Bladder Disability

Appellant seeks service-connection for the Veteran's bladder disability as secondary to a service-connected back disability.  See, e.g., November 2009 VA Form 21-4142 (submitted with her VA Form 21-534 and alleging:  "Doctor said lower back was pushing on vegas [sic] nerve (bladder) causing frequently having to urinate [and] later wearing diapers.").  In secondary service connection claims, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).

The Veteran was service-connected for a back disability at all relevant times.  In addition, the Veteran's private physician diagnosed the Veteran with a neurogenic bladder that caused urinary incontinence and linked that condition to the Veteran's service-connected back disability.  See September 2009 Letter from Dr. J.C. ("The patient has developed worsening symptoms of a neurogenic bladder related to the central canal stenosis and has urinary incontinence treated with spasmodics on a daily basis."); see also September 2008 Letter from Dr. J.C. ("The patient has symptoms of a neurogenic bladder with urinary incontinence which may be worsened by his lumbar spine disease."); July 2009 Progress Note by Dr. J.C. ("Urinary incontinence; now wearing briefs.").  While the opinion letters contain minimal supportive reasoning with respect to the causal link, the Board finds the private physician's etiological opinion does have some probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning").

There is no contrary medical evidence.

Because there is a medical diagnosis, a positive nexus opinion, and no negative medical evidence, the Board grants the claim of entitlement to service connection for a bladder disability as secondary to a service-connected back disability.  Gilbert, 1 Vet. App. at 53-56 (holding that the Veteran prevails where the evidence supports the claim or is in relative equipoise).

Duty To Assist and Notify:  Nonservice-connected Death Pension Benefits

The Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations define and mandate the notice and assistance that VA is required to provide claimants in the development of the factual evidence necessary to advance their claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.105(h), 3.156(a), 3.159, 3.326 (2013).  However, under the circumstances presented in this case with respect to the termination of nonservice-connected death pension benefits, it is not the factual evidence that is dispositive of the present appeal, but rather the application of the law and regulations to the undisputed facts.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding that, where the law as mandated by statute, and not the evidence, is dispositive, the VCAA is not applicable); see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this case, the question is limited to the interpretation and application of the statute involved, and therefore, neither the duty to assist nor duty to notify provisions of the VCAA are implicated.  

The Board notes that Appellant has suggested, without further elaboration, that she was not adequately assisted in developing this particular claim.  See November 2012 VA Form 9 ("The VA and my accredited rep - DAV - have failed to provide adequate assistance in this matter.").  As discussed in the merits section above, Appellant was notified of the prospective termination, told of the information she needed to establish her claim, and was given an opportunity to supplement the record with additional information, which she did.  See, e.g., April 2011 VCAA Notice Letter (showing recalculation with additional evidence provided by Appellant and notifying Appellant of reduction and termination).  

However, it is important for the appellant to understand that even granting all deductible expenses claimed by Appellant (and more), the law was dispositive of the issues.  Appellant has not explained how VA failed to adequately assist in developing her claim or, assuming such failure, how any further assistance would have resulted in a different outcome.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits and claimant bears the burden of demonstrating prejudice).  The VA has provided adequate assistance and, to the extent it has not, Appellant has suffered no prejudice.

Duties to Notify and Assist:  Increased Rating and Service Connection

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For increased-rating claims, section 5103(a) requires the Secretary to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009).  The notice should also inform the Veteran with respect to how disability ratings and effective dates are assigned.  Id.

Appellant has been susbstituted for the Veteran with respect to increased rating and service connection claims pending at the time of the Veteran's death.  See February 14 Notice of Substitution.  Notice had been provided to the Veteran in March 2008, prior to the initial adjudication of these claims in June 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  In addition, the notice letters informed the Veteran of the elements of and evidence needed to substantiate an increased rating claim, including all of the notice requirements set forth in Vazquez-Flores.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service records, VA treatment records, and private treatment records.  The Veteran has not identified any relevant records aside from those that are already of record.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain a medical examination.  The Veteran was provided numerous VA examinations for the purpose of evaluating each of his service-connected disabilities and their related complications.  See, e.g., April 2008 VA Examination.  The examinations are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An additional examination had been requested subsequent to the initial June 2008 rating decision, unfortunately the Veteran died before the examination could take place.  The Board also notes that private medical records relating the the Veteran's condition and opinion letters from his private physician discussing his condition in the months preceding his death are of record and, therefore, there is sufficient medical evidence to decide the claim.  Appellant has not alleged otherwise.  See, e.g., February 2014 Statement of Accredited Representative ("she contends that the evidence of record supports" her substitution claim).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to entitlement to an increased rating for a back disability is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Also, the claim for service-connection for a bladder condition has been granted, therefore Appellant could suffer no prejudice with respect to that claim.  Shinseki, 556 U.S. at 409-13.

ORDER

Termination of nonservice-connected death pension benefits effective November 1, 2010, was proper.  On that issue, the appeal is denied.

Entitlement to a disability rating in excess of 40 percent for a back disability, diagnosed as degenerative disc disease of the lumbar spine is denied.

Entitlement to service connection for a bladder disability as secondary to service-connected back disability is granted, subject to the pertinent VA laws and regulations. 


REMAND

After the Veteran's unfortunate death, Appellant filed a claim of entitlement to Dependency and Indemnity Compensation benefits, to include service connection for cause of death.  That claim was initially adjudicated in an August 2010 rating decision by the RO in Nashville, Tennessee.  Appellant not having submitted a Notice of Disagreement, the August 2010 rating decision became final in August 2011.  38 C.F.R. §§ 20.302, 20.1104.  

However, in May 2013, Appellant filed a request to reopen the claim of entitlement to Dependency and Indemnity Compensation benefits, to include service connection for cause of death.  The request to reopen was denied by the RO in July 2013 on the grounds that Appellant had not submitted new and material evidence.  Appellant timely filed a Notice of Disagreement in September 2013.  The RO has not issued a Statement of the Case addressing the issue and, for that reason, the matter must be remanded.  See 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

While the Board takes no position regarding the necessity of further development of the record prior to readjudication of Appellant's claim and takes no position on the correct final disposition of Appellant's claim, the RO should consider whether the Board's grant of service connection for a bladder disability has any impact on either of those determinations.

Accordingly, the case is REMANDED for the following action:

After completing any development deemed necessary, readjudicate the claim of whether new and material evidence has been submitted to reopen the claim of service connection for Dependency and Indemnity Compensation benefits, to include service connection for cause of death.  

If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


